DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses a method performed by a user equipment (UE), the method comprising: receiving, from a base station, a first information in a first Downlink Control Information (DCD) corresponding to a Physical Downlink Shared Channel (PDSCH); receiving, from the base station, a second information in a second Downlink Control Information (DCI), the second information relating to a Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) information of the PDSCH; multiplexing the HARQ-ACK information of the PDSCH in a Physical Uplink  Control Channel (PUCCH) transmission if the first information in the first DCI does not indicate a timing for transmitting the HARQ-ACK information and the second information in the second DCI indicate a timing for transmitting the HARQ-ACK information; and transmitting, to the base station, the HARQ-ACK information multiplexed in the PUCCH transmission based on the second information. 

Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses, wherein the second information is scrambled by a dedicated Radio Network Temporary Identifier (RNTD).

Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses, wherein the HARQ-ACK information is associated with one or more HARQ process.

Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses a method performed by a base station, the method comprising: transmitting, to a user equipment (UE), a first information in a first Downlink Control Information (DCJ) corresponding to a Physical Downlink Shared Channel (PDSCH); transmitting, from the UE, a second information in a second Downlink Control Information (DCI), the second information relating to a Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) information of the PDSCH; and receiving, from the UE, the HARQ-ACK information multiplexed in the PUCCH 5 transmission based on the second information, wherein the HARQ-ACK information of the PDSCH is multiplexed in a Physical Uplink Control Channel (PUCCH) transmission if the first information in the first DCI does not indicate a timing for transmitting the HARQ-ACK information and the second information in the second DCI indicate a timing for transmitting the HARQ-ACK information. 

Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses, wherein the second information is scrambled by a dedicated Radio Network Temporary Identifier (RNTD).

Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses wherein the HARQ-ACK information is 15 associated with one or more HARQ process.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses A user equipment (UE), comprising: a processor, and a memory, the memory containing program including instructions executable by the 20 processor, the processor being configured to cause the UE to: receive, from a base station, a first information in a first Downlink Control Information (DCI) corresponding to a Physical Downlink Shared Channel (PDSCH); receive, from the base station, a second information in a second Downlink Control Information (DCI), the second information relating to a Hybrid Automatic Repeat Request 25 acknowledgement (HARQ-ACK) information of the PDSCH; multiplex the HARQ-ACK information of the PDSCH in a Physical Uplink Control Channel (PUCCH) transmission if the first information in the first DCI does not indicate a timing for transmitting the HARQ-ACK information and the second information in the second DCI indicate a timing for transmitting the HARQ-ACK information; and transmit, to the base station, the HARQ-ACK information multiplexed in the PUCCH transmission based on the second information.

Claim 8  is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses the second information is scrambled by a dedicated Radio Network Temporary Identifier (RNTI).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses wherein the HARQ-ACK information is associated with one or more HARQ process.

Claim 10 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses A base station, comprising: a processor, and a memory, the memory containing program including instructions executable by the processor, the processor being configured to cause the base station to: transmit, to a user equipment (UE), a first information in a first Downlink Control Information (DCJ) corresponding to a Physical Downlink Shared Channel (PDSCH);  transmit, from the UE, a second information in a second Downlink Control Information (DCD, the second information relating to a Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) information of the PDSCH; and receive, from the UE, the HARQ-ACK information multiplexed in the PUCCH transmission based on the second information, wherein the HARQ-ACK information of the PDSCH is multiplexed in a Physical Uplink Control Channel (PUCCH) transmission if the first information in the first DCI does not indicate a timing for transmitting the
HARQ-ACK information and the second information in the second DCI indicate a timing for transmitting the HARQ-ACK information.

Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses, wherein the second information is scrambled by a dedicated Radio Network Temporary Identifier (RNTI).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication  No 2020/0351060 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Liang discloses wherein the HARQ-ACK information is associated with one or more HARQ process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463